Citation Nr: 1631861	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for reactive airway disease, to include asthma and bronchitis, prior to April 1, 2013. 

2. Entitlement to a rating in excess of 60 percent for reactive airway disease, to include asthma, bronchitis, and obstructive sleep apnea (OSA), since April 1, 2013.

3. Entitlement to an extraschedular rating for reactive airway disease to include, asthma, bronchitis, and obstructive sleep apnea (OSA) since April 1, 2013. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to October 1978, and from September 1981 to October 2005. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the issues on appeal for additional development in October 2015. The requested examination having been provided, and the directives having been substantially complied with, the matters again are before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014. A transcript of the hearing is associated with the claims files.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447 see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The Veteran has indicated he is no longer employed due to his service-connected disabilities. The Veteran has a claim pending for TDIU which the AOJ is currently adjudicating; the Board has updated the title page accordingly. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for service-connected onychomycosis has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board notes in the March 2016 statement the Veteran was also seeking entitlement to an increased rating for allergic rhinitis and sinusitis, which the AOJ is currently adjudicating. Therefore, the Board does not have jurisdiction over such, and the issue of entitlement to an increased rating for service-connected onychomycosis is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an extraschedular rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 1, 2013, the Veteran's reactive airway disease, to include asthma and bronchitis, was manifested by the need for daily inhalational or oral bronchodilator therapy or use of inhalational anti-inflammatory medication. 

2. Prior to April 1, 2013, the Veteran's reactive airway disease, to include asthma and bronchitis, was not manifested by pulmonary function testing showing forced expiratory volume in one second (FEV-1) of 40 to 55 percent of predicted value, or a ratio of FEV-1/FVC (forced vital capacity) between 40 to 55 percent, the need for or a course of systemic corticosteroids at least three times per year, evidence of at least monthly visits to a physician, or respiratory failure.

3. From April 1, 2013 forward, the Veteran's reactive airway disease, to include asthma, bronchitis and obstructive sleep apnea, has been manifested by intermittent (at least 3 per year) courses of systemic corticosteroids, and pulmonary function testing showing forced expiratory volume in one second (FEV-1) of 40 to 55 percent of predicted value, or a ratio of FEV-1/FVC between 40 to 55 percent. 

4. From April 1, 2013, the Veteran's reactive airway disease has not been manifested by pulmonary function testing showing forced expiratory volume in one second (FEV-1) of less than 40 percent of predicted value, or a ratio of FEV-1/FVC less than 40 percent, or more than on attack per week with episodes of respiratory failure, or requiring daily use of systemic high dose corticosteroids or immune-suppressive medications. 


CONCLUSIONS OF LAW

1. Prior to April 1, 2013, the criteria for a rating of 30 percent for reactive airway disease, to include bronchitis and asthma were met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2015).

2. From April 1, 2013 forward, the criteria for an evaluation in excess of 60 percent for asthma and bronchitis are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

During the August 2014 Board hearing, the undersigned VLJ clarified the issues on appeal, identified the potential evidentiary deficits, and clarified the type of evidence that would support the Veteran's claim. The actions of the undersigned supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103 (2015).  

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA, private treatment, and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations relating to his reactive airway disease in November 2009, October 2013, February 2014, and December 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran.  The Board notes that the Veteran questioned the adequacy of the February 2014 VA examination in the August 2014 hearing, and as such a new VA examination was obtained in December 2015, to address current symptoms and severity.  Specifically, the Veteran questioned the methodology and procedures used by the examiner relating to the pulmonary function testing done, and that such was based on incorrect information, and as a result did not accurately reflect his symptoms. See August 2014 hearing transcript, page 27.  The Board notes the Veteran's contentions; however there is no indication the February 2014 examination was inadequate. The Veteran specifically questioned the pulmonary function testing done, however the examiner in December 2015, found the February 2014 results to be accurate and reliable. See December 2015 VA examination. Based on the foregoing, the Board finds the October 2013, February 2014, and December 2015 examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the increased rating claim for reactive airway disease, to include bronchitis, asthma and OSA has materially changed and as a result an increased severity in the Veteran's asthma will be addressed as staged ratings.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to an increased rating for his service-connected asthma and bronchitis in excess of the 30 percent rating prior to April 1, 2013, and a rating in excess of 60 percent from April 1, 2013 forward. The Board will address ratings from the period prior to April 1, 2013 first, followed by the period from April 1, 2013 forward, applying all pertinent Diagnostic Codes.

A disability evaluation for reactive airway disease is based on results of pulmonary functions tests, the required treatment, and the frequency and severity of the asthmatic attacks. A 10 percent disability rating is warranted when forced expiratory volume in one second (FEV-1) is 71-80 percent predicted value, or; the ratio of FEV-1/FVC (forced vital capacity) is from 71 to 80 percent, or need for intermittent inhalational or oral bronchodilator therapy. A 30 percent rating is assigned when FEV-1 is 56 to 70 percent predicted, or the ratio of FEV-1/FVC is 56 through 70 percent, or daily inhalational or oral bronchodilator therapy or there is need for inhalational anti-inflammatory medication. A 60 percent evaluation is assigned where FEV-1 is in from 40 to 55 percent of predicted value, or; FEV-1/FVC is 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required. A 100 percent rating is assigned where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 38 C.F.R. § 4.97, Diagnostic Code 6602.

Rating under Diagnostic Codes 6600 through 6817 and 6822 through 6847 may not be combined with each other. See 38 C.F.R. § 4.96 (2015). Where there are coexisting respiratory conditions, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. A single rating will be assigned under the Diagnostic Code that reflects the predominant disability with elevation to next higher evaluation where the severity of the overall disability warrants such elevation. 

IV. Prior to April 1, 2013

Prior to April 1, 2013, the Veteran's reactive airway disease, to include asthma and bronchitis was rated under Diagnostic Code 6602, asthma, bronchial, and rated at 30 percent disabling.

During this period the Veteran was also rated under Diagnostic Code 6847 for moderate to severe obstructive sleep apnea with hypersomnolence, and use of a breathing assistance device, CPAP machine, rated as 50 percent disabling.  From April 1, 2013 forward, as discussed below, the Veteran has been rated under 6847-6602 for asthma and bronchitis with obstructive sleep apnea rated as 60 percent disabling, as asthma is reflected as the predominant disability. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that prior to April 1, 2013, a rating of greater than 30 percent is warranted. At different times during the period on appeal, the Veteran has reported ongoing shortness of breath, with occasional associated wheezing and dry cough. See August 27, 2008 treatment record. The Veteran has reported that his asthma and bronchitis had become more severe. See March 7, 2011 Veteran statement. Further, the Veteran reported chronic flair-ups with ongoing hospitalizations as a result of his respiratory diseases, including upper airway restrictions, COPD, bronchitis and asthma. In addition, the Veteran's wife, a registered nurse, has reported a decline in the Veteran's overall health and respiratory status in recent years, with increased asthma symptoms. See August 2014 statement. The Veteran and his wife are competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of the asthma and bronchitis during this period on appeal.

The Veteran was provided a VA examination in November 2009. The examiner noted the Veteran had a diagnosis of asthma and was currently prescribed and using an inhaled bronchodilator daily. See November 9, 2009 VA examination. The examiner noted, the Veteran exhibited several acute asthma attacks per year, with one to two clinical visits per year. The examiner noted his asthma and symptoms had no significant occupational effect. 

The Veteran continues to receive ongoing treatment for his reactive airway disease through the Department of Defense, VA and private providers. Treatment records from August 2008 noted moderate persistent asthma with FEV-1/FVC of 61 percent. The Veteran continued to receive daily inhalation and/or oral bronchodilator therapy.  See August 27, 2008 treatment record. Pulmonary function tests from September 2008, note FEV-1 of 81 percent predicted.

Treatment records from March 2010 note mild, persistent asthma and that the Veteran continues to need to be on an inhaled corticosteroid. See March 1, 2010 treatment record. 

Treatment records from October 2011 noted pneumonia with moderate to severe asthma and that the Veteran sought treatment and evaluation in the emergency room.  Treatment in October 2011 noted that as a result of the Veteran's restrictive airway disease and current wheezing and pneumonia, he was prescribed a dose of prednisone, an oral corticosteroid. See October 28, 2011 treatment note. Pulmonary function testing from November 2011 noted FEV-1 of 79 percent predicted. See November 21, 2011 treatment record. 

After a review of the evidence of record, the Board finds that during this period the Veteran's reactive airway disease, symptoms and prescribed therapies were consistent with the criteria for a 30 percent rating. The Veteran continued to use daily inhalational or oral bronchodilator therapy throughout this period on appeal. The Board notes one incidence where the Veteran was prescribed oral corticosteroids, after an emergency room visit in October 2011.

The Veteran does not meet the criteria for a 60 percent evaluation. Based on the results of pulmonary function tests, FEV-1 has been largely between 56 to 70 percent predicted, pulmonary testing did not reveal an FEV-1 of 40 to 55 percent of predicted value or an FEV-1/FVC of 40 to 55 percent.  The evidence of record indicates the Veteran underwent continued follow-up and care, but such care was not rising to at least monthly visits to a physician for required care of exacerbations. While the Veteran was prescribed one course of oral corticosteroids, a 60 percent evaluation requires intermittent (at least three per year) courses of such, which the Veteran did not meet. Finally, the Veteran did not exhibit respiratory failure nor did he require the use of high dose corticosteroids or immune-suppressive medication from which a 100 percent disability evaluation might be considered. As such, the Board finds that the 30 percent evaluation for this period, adequately contemplates the degree of disability attributable to the Veteran's reactive airway disease prior to April 1, 2013, and a higher rating is not warranted. When all the evidence and findings contained therein are considered, the overall evidence does not establish a level of impairment that more nearly approximates a 60 percent rating.

Accordingly, the Board finds that a 30 percent, but no higher, rating for reactive airway disease to include asthma and bronchitis is warranted for the entire appeal period. 

V. Extraschedular Consideration prior to April 1, 2013

The Board also has considered whether referral for extraschedular consideration is warranted for this period, prior to April 1, 2013. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's asthma and bronchitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms. Specifically, the Veteran's reactive airway disease and symptoms has been characterized by, the need for daily inhalational or oral bronchodilator therapy or for inhalational anti-inflammatory medication, and was manifested by pulmonary function testing showing forced expiratory volume in one second FEV-1 of 56 to 70 percent of predicted value, or a ratio of FEV-1/FVC between 56 to 70 percent, and there was not a need for a course of systemic corticosteroids at least three times per year, evidence of at least monthly visits to a physician, or respiratory failure, which are symptoms contemplated by the rating criteria. The Veteran had a visit to the emergency room due to pneumonia and increased asthma symptoms, which was resolved with a course of oral corticosteroids. Therefore, the Board finds that the record does not reflect that the Veteran's reactive airway disease is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents a disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran was service-connected for asthma and bronchitis (30 percent), obstructive sleep apnea (50 percent), hypertension (20 percent), left elbow bursitis with spur (10 percent), bilateral tinnitus (10 percent), premature ventricular contractions (10 percent), bilateral hearing loss (non-compensable), allergic rhinitis and sinusitis (non-compensable), hemorrhoids (non-compensable), status post-laceration, left ring finger (non-compensable), onychomycosis, toenails (non-compensable).  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

VI.  From April 1, 2013

From April 1, 2013, the Veteran's reactive airway disease, to include asthma, bronchitis, and OSA has been rated under Diagnostic Code 6602-6847, covering sleep apnea syndromes (obstructive, central, and mixed) and asthma, bronchial at 60 percent disabling. The Board will consider all potentially applicable rating criteria, and whether a higher evaluation is warranted. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that from April 1, 2013 forward, a rating of greater than 60 percent is warranted. The Veteran has reported a worsening of his symptoms and ongoing ER visits as a result of his asthma exacerbations with four visits to the ER within a 12 month period. See September 3, 2013 statement.  The Veteran reported his asthma has continued to worsen in frequency and severity. The Veteran's wife, a registered nurse, has reported increased use of oral and parenteral high dose corticosteroids, and that the Veteran's asthma continues to be severe and poorly controlled. See August 2014 correspondence.  The Veteran and his wife are competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his reactive airway disease during this period on appeal.

The Veteran was afforded a VA examination in October 2013. The Veteran was noted to have a diagnosis of asthma and chronic bronchitis. See October 2013 VA examination. The examiner noted the Veteran's reactive airway disease required the use of oral or parenteral corticosteroid medications with intermittent courses or bursts 4 or more times in the past 12 months. In addition, the Veteran's asthma required the use of inhalational bronchodilator therapy and use of oral bronchodilators daily. The Veteran had more than one asthma attack per week, no episodes of respiratory failure, and no physician visits were required for care of his exacerbations. Pulmonary function tests showed FEV-1 of 53 percent predicted. It was found that the Veteran's service-connected reactive airway disease impacts his ability to work, particularly when working outside and exposure to fumes from vehicles which can cause asthma attacks. Id. 

VA, Department of Defense, and private treatment records have been made part of the claims file and note ongoing treatment for the Veteran's reactive airway disease. In June 2013, the Veteran was prescribed a course of oral corticosteroids, for three days, which resulted in improved symptoms. The Veteran continued to use inhalational oral bronchodilator therapy on a regular basis. The Veteran's physician noted three acute exacerbations from June 2013 to August 2013. The Veteran was seen in the emergency room in July 2013, and prescribed a dose of corticosteroids. See July 2, 2013 treatment note.  

In August 2013, treatment records indicate the Veteran was hospitalized due to an asthma exacerbation and placed on a course of prednisone, and remained in the hospital from August 14 through 16. See August 14, 2013 treatment record. At admission the Veteran had an FEV-1 of 29 percent predicted. After the August 2013 hospitalization, the Veteran was prescribed an oral corticosteroid taper, for 5 weeks, which was completed in late September 2013. Follow-up pulmonary function tests noted an FEV-1of 49 percent predicted.  See August 27, 2013 treatment note. Treatment in August 2013, noted the Veteran continued to taper down the prescribed dose of oral corticosteroids, after his August hospitalization. See August 27, 2013 treatment note. Treatment records indicated an increased severity of the Veteran's symptoms including progressively worsening dyspnea, productive cough, and shortness of breath and chest tightness over several weeks. Id. 

In February 2014, the Veteran was afforded another VA examination. The examiner noted a diagnosis of asthma and the Veteran's reactive airway disease required the use of oral or parenteral corticosteroids with intermittent courses or bursts 4 or more times in the past 12 months. See February 2014 VA examination. In addition, the Veteran's respiratory condition required the use of inhalational bronchodilator therapy and use of inhalational anti-inflammatory medication daily.  The Veteran had 4 episodes of exacerbations, relating to his asthma that required care from a physician in the past 12 months, requiring less than monthly care by a physician. Pulmonary function tests showed FEV-1 of 55 percent predicted. The examiner found that the Veteran's service-connected respiratory disease impacts his work, and the Veteran was able to perform sedentary work. As discussed above, the Veteran has called into question the adequacy of the examination, specifically the pulmonary function testing. 

Treatment records note, the Veteran had another period of severe persistent asthma symptoms with multiple acute exacerbations from April 2014 until November 2014. The Veteran was seen in the emergency room in April 2014 for a bronchospasm, and was prescribed a course of oral corticosteroids, prednisone. See April 30, 2014 private treatment record. Treatment records note the Veteran underwent four courses of oral corticosteroids, in 2014 for his asthma. 

The Veteran was seen in the emergency room in August 2014 for asthma, bronchitis and COPD, and was prescribed a dose of oral corticosteroids. See August 5, 2014 private treatment record. September 2014 treatment records note the Veteran continued on a course of prednisone. The Veteran was seen in the emergency room again on September 25, 2014, due to worsening asthma and continued on a course of oral corticosteroids.

As a result of the July 2015 remand, another VA examination was performed in December 2015. There was a diagnosis of asthma. See December 2015 VA examination. The examiner noted the Veteran's reactive airway disease required the use of oral or parenteral corticosteroids with intermittent courses or bursts but no courses of such in the past 12 months. In addition, the Veteran's respiratory condition required the use of inhalational bronchodilator therapy and the use of inhalational anti-inflammatory medication daily.  The examiner noted no episodes of respiratory failure, and less than monthly physician visits for care of asthma exacerbations. Pulmonary function testing was done, however, the examiner noted the the tests results were variable as a result of variable and inconsistent efforts from the Veteran. As such, the examiner noted that an accurate baseline was not obtained as a result of inconsistent results, and as such post bronchodilator studies were not completed. The examiner found that the February 2014 FEV-1 test results most accurately reflected the Veteran's level of disability at 53 percent predicted.  The examiner noted that the Veteran's FEV1/FVC ratio had been stable since September 2013. The examiner noted no restrictions or respiratory conditions that precluded the Veteran from performing sedentary work. 

There is no evidence that any of the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, they are entitled to significant probative weight in determining the severity of the Veteran's reactive airway disease during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

Pulmonary function test results from June 2015 reported FEV-1 results of 35 percent predicted and FEV-1/FVC of 84 percent. It was noted the Veteran was unable to complete the post-test in the pulmonary function tests, and only a pre-test was completed. See June 11, 2015 Pulmonary Function Report. Treatment records in July 2015, noted no corticosteroid bursts or acute exacerbations of the Veteran's asthma since November 2014. See July 20, 2015 treatment record. 

The Veteran has consistently reported ongoing sleep apnea symptoms. The VA examiner in December 2015 noted the Veteran reports using his CPAP since approximately 2002 with some improvement in his sleep apnea symptoms. The examiner noted ongoing persistent daytime hypersomnolence that is attributable to the Veteran's sleep apnea. The VA examiner noted that the Veteran's sleep apnea does not impact his ability to work. Treatment records in May 2013 note some improvement in the Veterans snoring and for him to continue CPAP therapy. See May 8, 2013 treatment note. 

Sleep apnea is rated pursuant to Diagnostic Code 6847. A 50 percent rating is warranted for use of a breathing assistance device such as a continuous airway pressure (CPAP) machine. A 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when a tracheostomy is required. As discussed above, where there are coexisting respiratory conditions, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. A single rating will be assigned under the Diagnostic Code that reflects the predominant disability with elevation to next higher evaluation where the severity of the overall disability warrants such elevation. 

The Veteran is rated under Diagnostic Code 6602, which reflects his primary disability. The Veteran is unable to be rated under both Diagnostic Code 6847 and 6602, as such would be considered pyramiding. Considering Diagnostic Code 6847, which is not the Veteran's predominant disability, the Veteran's sleep apnea is manifested by the use of a CPAP machine which would warrant a 50 percent evaluation. The Veteran's sleep apnea is not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, and a tracheostomy is not required. Rating the Veteran under Diagnostic Code 6847, would warrant a 50 percent evaluation, which is less than the Veteran's current 60 percent evaluation under Diagnostic Code 6602. In addition the Board has also considered whether a higher evaluation may be available under an alternate Diagnostic Code, but finds that none are applicable. The Veteran's predominant disability is asthma, and rating under Diagnostic Code 6602 is warranted, as 38 C.F.R. § 4.14, precludes the evaluation of the "same disability" or the "same manifestations" under various diagnoses, as such would violate the rule against pyramiding.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that from April 1, 2013 forward, a rating of greater than 60 percent is warranted.  During this period, the Veteran's reactive airway disease, to include bronchitis, asthma and obstructive sleep apnea, symptoms and prescribed therapies are consistent with the criteria for a 60 percent rating. The Veteran has pulmonary function tests of FEV-1 from 40 to 55 percent predicted value. There were periods in which the Veteran had at least monthly visits to a physician for required care or exacerbations, as discussed above several emergency room visits were noted. Then finally the Veteran was prescribed intermittent (at least three per year) courses of systemic oral corticosteroids. 

After a review of the evidence of record, the Board finds the Veteran does not meet the criteria for a 100 percent evaluation under Diagnostic Code 6602, which reflects the predominant disability bronchial asthma.  Based on the results of the pulmonary function test, FEV-1 has not been less than 40 percent of predicted value, or the ratio of FEV-1/FVC has not been less than 40 percent. The Board notes that the Veteran had an instance of pulmonary function testing which was less than 40 percent, immediately prior to his August 2014 hospitalization. However, this was an instance of an acute exacerbation, and not indicative of his overall symptoms during the period on appeal. The Veteran has not experienced more than one attack per week with episodes of respiratory failure. Then finally, the Veteran has at times been prescribed doses of oral corticosteroids, however such has not resulted in daily use of high dose corticosteroids or immunosuppressive medications. Further, the examiner noted in December 2015, that the Veteran has not been prescribed oral corticosteroids since November 2014. The Board notes during this period there was a material change in the Veteran's disability, which resulted in the staged rating. When all the evidence and findings contained therein are considered, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating. 

Accordingly, the Board finds that a 60 percent, but no higher, rating for reactive airway disease to include asthma, bronchitis and obstructive sleep apnea, is warranted for the entire appeal period. 


ORDER

Entitlement to a rating in excess of 30 percent prior April 1, 2013 for asthma and bronchitis, is denied.

Entitlement to a rating in excess of 60 percent from April 1, 2013 forward for asthma and bronchitis with obstructive sleep apnea (OSA), is denied. 


REMAND

First, with respect to an extraschedular rating for a reactive airway disease to include asthma, bronchitis, and OSA, the Board finds that the schedular evaluation does not adequately contemplate the Veteran's disability level and symptomatology from April 1, 2013 forward. Specifically, the Veteran's Diagnostic Code 6602-6847, does not contemplate the symptoms of his disability which are exceptional or unusual. The Veteran was seen in the emergency room due to his asthma in July 2013, April 2014, August 2014, and September 2014.  In August 2013, the Veteran was hospitalized inpatient due to his asthma. Treatment records indicate the Veteran was hospitalized inpatient from August 14 to 16, 2013 due to asthma with worsening, wheezing, shortness of breath and chest tightness on the recommendation of his treating physician. See August 16, 2013 private treatment records.  In addition, the Veteran was hospitalized from September 25 to September 27, 2014 due to increasing symptoms of his asthma. 

Further, there is an indication that the Veteran's reactive airway disability has caused marked inference with his employment. In the August 2014 hearing before the undersigned VLJ, the Veteran reported missing 168 hours in a 90 day period from work due to illness, and was subsequently told he no longer met the medical requirements for his position. The Veteran was working for the Air Force in the police services division. The Veteran reports he has been unemployed since November 13, 2013, due to these absences which are a result of his severe asthma, bronchitis and, OSA.

A September 30, 2013 letter from the Department of the Air Force notes that from May through September 2013 the Veteran had unacceptable time and attendance, to continue in his employment position, noting absences and citing medical conditions reported as resulted to his absences. See September 20, 2013 Department for the Air Force Memorandum. The Veteran's employer noted he had missed 160 hours due to worsening asthma and other medical complications. Further, copies of the Veteran's leave requests from April 2013 through November 2013 note specific dates of leave taken by the Veteran. 

In the Veteran's Application for Increased Compensation Based on Unemployability the Veteran noted he was no longer able to meet the physical standards for his employment as a result of his asthma, sleep apnea, and other service-connected disabilities and had last worked full time on November 13, 2013. 

A treatment note from September 13, 2013 notes that the Veteran should be excused from work for 60 to 90 days due to his chronic medical conditions, which are becoming worse as a result of exposure to fumes and vehicle exhaust. See September 13, 2013 Department of Army Memorandum. 

The Veteran is currently service-connected for asthma and bronchitis with obstructive sleep apnea (60 percent), restless leg syndrome, left lower extremity associated with asthma, bronchitis and OSA (20 percent), gastroesophageal reflux disease associated with bronchitis, asthma, and OSA (10 percent), hypertension (20 percent), left elbow bursitis with spur (10 percent), bilateral tinnitus (10 percent), premature ventricular contractions (10 percent), bilateral hearing loss (non-compensable), allergic rhinitis and sinusitis (non-compensable), hemorrhoids (non-compensable), status post-laceration, left ring finger (non-compensable), onychomycosis, toenails (non-compensable).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director), is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1). The evidence of record indicates the Veteran's reactive airway disability has caused marked interference with his employment, and increased instances of hospitalization and visits to the emergency room, which is not adequately contemplated by the schedular evaluation. Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). As this is such a case, extraschedular consideration is remanded for referral to the Director.

Next, entitlement to TDIU has been raised as the Veteran contends he is unemployable as a result of his service-connected disabilities. A remand is necessary to provide proper notice and any additional development. The Veteran submitted a formal claim for TDIU in August 2014, and previously raised the issue of TDIU in his August 2014 Board hearing. TDIU is part and parcel of an increased rating claim and the Veteran through the record has claimed that he is unemployable due to his service-connected disabilities. The Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). Therefore, on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's entitlement to an increased rating for asthma, bronchitis and obstructive sleep apnea (OSA) on an extraschedular basis to VA's Under Secretary for Benefits or Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 3.321(b).

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

3. Thereafter, take any additional development action deemed warranted and adjudicate TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


